111DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detachable brush head and the attachment  unit including a locking collar and a mating slot portion; wherein the locking collar slidably or rotatably couples to the mating slot portion so as to axially retain the detachable brush head on the 
attachment unit as recited in claim 1, lines 12-15, must be shown or the feature(s) canceled from the  claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:
	Claim 1, lines 12 and 15, which “the detachable brush head” is being referred to ?
	Claim 1, line 14, it appears “rotatable” should read – rotatably --  for grammatical reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2004/0255410 (hereinafter Schonewille et al.) in view of U.S. Patent No. 6,295,681 (hereinafter Dolah).
As for claim 1, Schonewille et al. discloses in Figs. 54-56, for example, a cleaning brush device B10d comprising: a handle including a cavity for enclosing a battery operated motor (motor in phantom with output member B220 in Fig. 54; battery would appear to be in handle of Fig. 54 but in any case, reference Fig. 57 and paragraph [0164] disclosing battery C26b in handle C12b) which is configured to initiate a spinning motion of an attached brush head B216 (rotation arrow in Fig. 54 and paragraph [0161]); a power button positioned at a distal end of the handle (reference Fig. 57 and paragraph [0164] disclosing a power switch C24b at a distal end of the handle C12b), the power button is configured to actuate the battery operated motor; an attachment unit which can be latch B224 (to retain the removable/detachable head) positioned at a proximate end of the handle, the attachment unit B224 is configured to receive a detachable tool brush head B202/B216, B202a/B216a or B202b/B216b; Figs. 54- 56 and paragraphs [0161]-[0163]); a first detachable brush head B202b having a triangular shape with a nose or pointed tip B250 (Fig. 56 and paragraph [0163]), the first detachable brush head configured to fit in and clean tight spaces (“...configured to provide access in relatively tight areas, such as corners”; paragraph [0163]); and a second detachable brush head B202 having a circular shape (rotary brush B218 and rotation arrow; Fig. 54 and paragraph [0161]), the second brush head configured to clean a surface of an object. As for the device being an automobile rim and tire brush device, such recitation merely involves intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Schonewille et al. discloses all of the recited subject matter as previously recited above with the exception of the detachable brush head and the attachment unit including a locking collar and a mating slot portion; wherein the locking collar slidably or rotatably couples to the mating slot portion so as to axially retain the detachable brush head on the 
attachment unit. The patent to Dolah teaches the concept of a detachable brush head defined by cleaning brush attachment 80 (Fig. 6), for example, and an attachment mounting member or attachment unit 46 (Fig. 3) (on an interchangeable/detachable/removable brush head system with various interchangeable heads as shown in Figs. 5-10, for example; col. 5, lines 63-67) including a locking collar defined by annular mounting groove with peg members 58, 59 (Fig. 4) and a mating slot portion at attachment slot 70 (Fig. 6); wherein the locking collar 52, 58, 59 (Fig. 4) slidably or rotatably couples to the mating slot portion 70 so as to axially retain the detachable brush head 80 on the attachment unit 46 (Fig. 1) (col. 4, lines 16-55). It would have been obvious to one of ordinary skill in the art to have modified the Schonewille et al. device such that the detachable brush head and the attachment unit includes a locking collar and a mating slot portion; wherein the locking collar slidably or rotatably couples to the mating slot portion as suggested by Dolah so as to axially retain the detachable brush head on the attachment unit and for ease of (or quick) detachability of the brush head relative the attachment unit. It will be added that whether the locking collar is on the 
detachable brush head or the attachment unit and whether the mating slot portion is on the other of the detachable brush head or the attachment unit would involve a mere reversal of parts and well within the capabilities of one skilled in the art for ease of (or quick) detachability of the brush head relative the attachment unit.
As for claims 4 and 5 reciting wherein the first detachable brush head is configured to clean an automobile rim and wherein the second detachable brush head is configured to clean an automobile tire, respectively, such recitations merely involve intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.



7.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schonewille et al. in view of Dolah as applied to claim 1 above, and further in view of GB 2 354 700 (hereinafter Azzopardi).
As for claims 2 and 3 reciting wherein the first detachable brush head has a “soft” surface and wherein the second detachable brush head has a “hard” surface, respectively, Schonewille et al. already teaches that the tool heads may be a brush, sponge or pad-like material for various tasks such as scrubbing, buffing or polishing (paragraphs [0161]-[0163]) and a brush, sponge or pad-like material could well be (considered) “soft” or “hard” and are deemed merely relative terms. In any case, the reference to Azzopardi teaches in both figures of drawing Sheet 1 of 1 the concept of a battery operated cleaning brush device having a (removable) brush head arrangement 1 where various types of head brushes are available from soft (optional fine bristle hair) or hard (optional coarse hair) (see specification p. 1, lines 4-5 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the modified Schonewille et al.  device with a first detachable brush head having a soft surface and a second detachable brush head having a hard surface as suggested by Azzopardi to improve the overall cleaning versatility of the cleaning device depending on the cleaning task at hand.

Conclusion
8.	Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723